Citation Nr: 1438478	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-20 780	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to ratings for left knee disability in excess of 10 percent from September 1, 2006, to December 21, 2010, and in excess of 30 percent from February 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to May 1982 and from January 1987 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that decision, an initial 10 percent rating was awarded for left knee disability.  Thereafter, by a June 2011 decision, the Montgomery, Alabama VA RO awarded a 100 percent rating from December 21, 2010, and a 30 percent rating from February 1, 2012.  (The 100 percent rating was assigned because of a total knee replacement that was performed on December 21, 2010.)  Because of the award of a 100 percent rating, which was made effective from December 21, 2010, to February 1, 2012, the Board will address the periods before and after the period during which the total rating was in effect.

In May 2012, the Board remanded the claim on appeal for further development.  


FINDINGS OF FACT

1.  Prior to December 21, 2010, the Veteran's left knee disability had been manifested by degenerative changes resulting in, at worst, range of motion from 0 degrees of extension to 120 degrees of flexion.  There had been no medical findings of instability or other impairment.

2.  Since February 1, 2012, the Veteran's left knee disability has been manifested by complaints of swelling with no pain and with motion from 3 degrees of extension to 120 degrees of flexion; there has been no objective evidence of effusion, or severely limited motion (to include as due to pain), severe weakness, or ankylosis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee degenerative changes prior to December 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The criteria for a rating in excess of 30 percent for left knee disability, status post arthroplasty, since February 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and his representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was given the required notice in a letter dated in August 2007.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional relevant evidence.  VA has obtained VA examinations with respect to the issues on appeal.  Additionally, pursuant to the Board's May 2012 remand, the Veteran was afforded a VA examination to assess the current severity of his left knee disability.  Therefore, the agency of original jurisdiction (AOJ) substantially complied with all of the Board's May 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119   (1999).  

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's left knee disability has been originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5019, bursitis, which provides for rating on limitation of motion of the affected part or as degenerative arthritis.

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  (The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).)

Separate evaluations may be assigned for limitation of flexion and extension of the knee.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension, the limitations must be rated separately to adequately compensate for functional loss.  Id.  

Under Diagnostic Code 5256 for ankylosis, extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating, while in flexion between 10 and 20 degrees, a 40 percent rating is assigned.  A favorable angle in full extension or slight flexion between 0 and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Under Diagnostic Code 5262 (impairment of tibia and fibula), a 10 percent rating is warranted for malunion with slight knee disability, a 20 percent rating is warranted for malunion with moderate knee disability, while a 30 percent rating is warranted for malunion with marked knee disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both arthritis and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Under Diagnostic Code 5055 for knee replacement, a 100 percent rating is warranted for one year following implantation of the prosthesis. Following this one-year period, the minimum rating is 30 percent.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.

Disability prior to December 21, 2010

The Veteran underwent a VA examination in January 2007.  The claims file was reviewed.  The Veteran reported left knee symptoms of pain, stiffness, and weekly moderate flare-ups.  He denied deformity, giving way, instability, weakness, locking episodes, dislocation or subluxation, inflammation, and effusion.  He also denied the use of ambulatory aids.  Upon examination, active range of motion testing revealed flexion to 120 and full extension (to 0 degrees).  No ankylosis or inflammatory arthritis was found.  The examiner observed painful movement, weakness, and guarding of movement of the left knee.  Crepitation was also found.  After x-ray examination, the Veteran was diagnosed with mild degenerative changes of the left knee.  He also had a surgical scar following an anterior cruciate ligament (ACL) and meniscus repair that was non-tender, well-healed, and asymptomatic.

An October 2007 private treatment evaluation of the left knee noted the Veteran's recent complaints of mechanical symptoms of his knee with lateral pain as well as medial pain.  MRI scans showed some significant abnormality about the medial meniscus that had abnormal contour of the ACL, and he had some significant degenerative changes in his knee.  On examination, the Veteran had a negative Lachman test with only some trace positive laxity, though solid endpoint.  He was tender over the medial joint line.  He had some tenderness over the lateral joint line as well.  McMurray's testing was mildly painful.  He had a small effusion.  The impression was left knee medial compartment osteoarthritis with postoperative medial meniscal changes versus a new tear; a history of left ACL tear with iliotibial (IT) band stenosis.

At a February 2010 VA examination, the Veteran stated that walking aggravated his knee and going down stairs was more difficult than going up.  He reported that he quit jogging because it was severely painful.  He engaged in activities of swimming and bike riding.  He complained of stiffness, weakness, and decreased speed of joint motion.  The Veteran denied deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, or locking.  He reported no effusion, but confirmed swelling and tenderness.  On examination, there was edema, tenderness, pain at rest, weakness, and guarding of movement.  There were no signs of Osgood-Schlatter's disease, clicks, instability, patellar abnormalities, meniscus abnormalities, or abnormal tendons or bursae.  There was crepitation and grinding.  Range-of-motion testing revealed flexion to 122 degrees with pain and full extension (to 0 degrees) with pain.  X-ray results showed interval progression of tricompartmental degenerative changes within the left knee, with marked narrowing of the medical compartment, and an orthopedic pin traversing the lateral aspect of the tibial metaphysic without evidence of the hardware loosening and a likely small suprapatellar effusion.

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  Here, however, the VA examination reports and private medical records do not reflect limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under Diagnostic 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of left knee was limited to 120 degrees with pain past this point on VA examination in January 2007, which is consistent with a noncompensable rating under Diagnostic Code 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.

The record reflects, however, that during this period, the Veteran had pain with his left knee.  The Board observes that, given the Veteran's painful, albeit noncompensable left knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with Diagnostic Code 5003.  38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  The medical evidence during the period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a compensable disability based on flexion or extension.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent for the period prior to December 21, 2010.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable instability, see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), for the period prior to December 201, 2010, there were no medical findings of instability of the knee.  Therefore, a separate compensable rating on the basis of instability is not warranted.

Further, in the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating musculoskeletal disability of the lower extremities--Diagnostic Code 5256 or 5262--is not appropriate.  See 38 C.F.R. 4.71a.

Disability from February 1, 2012

The record reflects that the Veteran's service-connected left knee disability is now more appropriately rated under Diagnostic Code 5055 for total knee replacement, as he underwent such a surgery on December 21, 2010.  The RO has, by way of a June 2011 rating decision, awarded a 100 percent rating from the date of surgery until February 1, 2012.  

The Board notes that the minimum rating required following the 1-year period under Diagnostic Code 5055 is 30 percent.  As noted above, under this Diagnostic Code, a higher 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262. 

However, the medical evidence does not indicate chronic left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under DC 5055.  In so finding, the Board notes that there has been no objective evidence of effusion as noted by a June 2012 VA examination report, which also does not reflect functional impairment, subluxation, joint instability, or functional loss on repetitive testing.  Repetitive range-of-motion testing revealed flexion to 120 degrees and extension to 3 degrees without pain.  The examiner noted intermediate degrees of residual weakness, pain or limitation.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under Diagnostic Code 5256, 5261, or 5262.  As indicated above, where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262. In this case, there has been no evidence of ankylosis; therefore, a rating under 5256 is not appropriate.  In addition, there is no evidence indicating that flexion of the left knee is limited to 30 degrees or more, or that there is impairment of the tibia and fibula.  Therefore, higher ratings are also not warranted under Diagnostic Codes 5261 or 5262.

The Board finds that the 30 percent rating appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness, but the Veteran was still able to accomplish left knee range of motion as noted above.  The Board has considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there is no persuasive evidence to support a finding that, at any point since February 1, 2012, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling--to include on repeated use and/or during flare-ups--to support assignment of a rating in excess of 30 percent under any potentially applicable code.  

In addition, given that there is no evidence of recurrent subluxation or lateral instability, a rating under Diagnostic Code 5257 is not appropriate.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for surgical scarring, but the record reflects that the scars associated with the left knee disability are well-healed, nontender, and do not cause any additional functional impairment.

Extra-schedular Consideration

The Board has considered whether to refer this case for consideration of increased compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to knee disability that the available schedular rating for a knee disability, with consideration of functional losses, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's functional loss with the established criteria found in the rating schedule and regulation governing functional loss reveals that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to address all the service-connected symptoms.  However, in this case, there is no indication that service-connected symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 10 percent for left knee degenerative changes prior to December 21, 2010, is denied.

Entitlement to a rating in excess of 30 percent rating for left knee disability, status post arthroplasty, since February 1, 2012, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


